In re: Lester G. High applying for Writs of Certiorari.
Writ denied. No error of law. See e.g. State v. Bruno, 253 La. 669, 219 So.2d 490 (1969)
(See Stay of Execution Order).
Considering the foregoing motion:
Let execution of the sentence imposed on Lester G. High, on June 5, 1975, directing he serve a three (3) year sentence, Louisiana State Penitentiary, be in the same is hereby stayed with release subject to continuation of present bond, and he is directed and ordered to surrender himself to Ouachita Parish Sheriff’s Department, on or before July 7,1975 at 5 p. m.